DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Pechacek on January 14, 2021.  The application has been amended as follows:
Claim 1 has been replaced with the following: ‘An electrophysiological catheter system comprising: a catheter shaft; a catheter tip coupled to a distal end of the catheter shaft, and configured and arranged to conduct diagnostics or therapies on a cardiac muscle; an elongated shaft disposed within the catheter shaft and extending distally into the catheter tip; a deformable body disposed between the catheter shaft and the catheter tip and surrounding and coupled to the elongated shaft, and configured and arranged to deform in response to a force being primarily translated from the catheter tip, through the elongated shaft, to the deformable body, and where a magnitude and vector of the force on the catheter tip is discernible from the resulting deformation of the deformable body; and one or more measurement devices configured and arranged to measure the resulting deformation of the deformable body in response to the force on the catheter tip, and wherein the deformation of the deformable body is associated with the magnitude and vector of the force on the catheter tip.’
Claim 10 has been replaced with the following: ‘An electrophysiological catheter system comprising: a catheter shaft; a catheter tip coupled to a distal end of the catheter shaft, and configured and arranged to conduct diagnostics or therapies on tissue; an elongated shaft disposed within the catheter shaft and extending distally into the catheter tip; a deformable body disposed between the catheter shaft and the catheter tip and surrounding and coupled to the elongated shaft, and configured and arranged to deform in response to a force being primarily translated from the catheter tip, through the elongated shaft, to the deformable body, and where a magnitude and vector of the force on the catheter tip is discernible from the resulting deformation of the deformable body; a measurement device configured and arranged to measure the resulting deformation of the deformable body in response to the force on the catheter tip; and a force sensing subsystem configured and arranged to derive the magnitude and vector of the force on the catheter tip based on the measurements of the measurement device.’
Claim 14 has been replaced with the following: ‘An electrophysiology ablation catheter system comprising: an ablation catheter tip configured and arranged to conduct ablation therapy on tissue; a catheter shaft; an elongated shaft disposed within the catheter shaft and extending distally into the catheter tip; a deformable body coupled to a proximal end of the ablation catheter tip and a distal end of the catheter shaft via the elongated shaft, the deformable body surrounding and coupled to the elongated shaft, the deformable body including one or more flexible disks that couple the ablation catheter tip to the catheter shaft, the deformable body configured and 

Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach “an electrophysiological catheter system comprising: a catheter shaft; a catheter tip coupled to a distal end of the catheter shaft, and configured and arranged to conduct diagnostics or therapies on a cardiac muscle; an elongated shaft disposed within the catheter shaft and extending distally into the catheter tip; a deformable body disposed between the catheter shaft and the catheter tip and surrounding and coupled to the elongated shaft, and configured and arranged to deform in response to a force being primarily translated from the catheter tip, through the elongated shaft, to the deformable body, and where a magnitude and vector of the force on the catheter tip is discernible from the resulting deformation of the deformable body; and one or more measurement devices configured and arranged to measure the resulting deformation of the deformable body in response to the force on the catheter tip, and wherein the deformation of 
The most pertinent prior art reference of record U.S. 2014/0276006, which teaches a similar system comprising several of the claimed limitations.  However, this reference fails to explicitly disclose the specifically-claimed “elongated shaft” and “deformable body”, especially regarding their specifically-claimed relationship with each other and with the catheter shaft and tip (and the impact this design has on the transmission of force from the tip to the deformable body).  No other pertinent prior art references were found that would overcome these deficiencies.  Therefore, Examiner asserts that there is no motivation (either in this reference or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794